Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 5/3/2022, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining using the historical content consumption data a first probability of the device viewing at least a first amount of a first ad segment/determining using the historical content consumption data, a second probability of the device viewing at least a second amount of a second ad segment/determining a first estimated value of serving the first ad segment to the device based on the first probability and a first cost of the first ad segment/determining a second estimated value of serving the second ad segment to the device based on the second probability and a second cost associated with the second ad segment/selecting the first ad segment rather than the second ad segment based on the first estimated value being greater than the second estimated value/causing the first ad segment to be transmitted to the device/determining using the multiple indications, viewing duration data comprising durations for which the content-presentation device viewed respective content/determining using the viewing duration data, historical content consumption data for the device, wherein the historical content consumption data models how long the device views advertisement segments as a function of at least one factor, wherein the factor comprises an ad segment characteristic or a content-modification opportunity characteristic. The Applicant’s Spec provides further context to the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities or behaviors, sales activities- realm, and describes the claimed invention as seeking to at best, when optimized, optimize a business practice/goal: “system…can use historical consumption data for a particular…device in order to select replacement advertisement segments that are predicted to increase revenue attributed to serving replacement advertisement segments to the content-presentation device”, “serving the advertisement with the greater pay point instead of the advertisement with the lesser pay point can be perceived as a missed opportunity to collect revenue”. The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining using the historical content consumption data a first probability of the device viewing at least a first amount of a first ad segment/determining using the historical content consumption data, a second probability of the device viewing at least a second amount of a second ad segment/determining a first estimated value of serving the first ad segment to the device based on the first probability and a first cost of the first ad segment/determining a second estimated value of serving the second ad segment to the device based on the second probability and a second cost associated with the second ad segment.
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing system/content presentation device, and data gathering (‘receiving, by a computing system, multiple indications of instances in which a content-presentation device is receiving content on a respective identified channel’). The computing system/content presentation device represent generic computing elements. Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing system/device used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 8, 15 are directed to a computer-readable medium and system that comprise similar limitations to those of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, Claims 8, 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.             Remaining dependent claims 2-7, 9-14, 16-20 further include the limitation of a content-management system, which represents a generic computing element; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

	 

 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

			35 USC 101 rejection of claims 15-20 (system claims lacking physical structure) has been overcome
	Examiner agrees. The rejection has been overcome and been withdrawn.

			Claim 1 recites additional elements that integrate the abstract idea into a practical application	
	Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing system/content presentation device, and data gathering (‘receiving, by a computing system, multiple indications of instances in which a content-presentation device is receiving content on a respective identified channel’). The computing system/content presentation device represent generic computing elements. Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.

			Claim 1 improves the functioning of a computer or another technology/technical field
	Examiner respectfully disagrees. The additional elements of claim 1 do not, alone or in combination, reflect an improvement in the functioning of the computer, or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing system/content presentation device, and data gathering (‘receiving, by a computing system, multiple indications of instances in which a content-presentation device is receiving content on a respective identified channel’). The computing system/content presentation device represent generic computing elements. Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing system/device used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Data gathering represents insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

			Conventional linear broadcasting systems do not provide a way to predict how long a specific device will watch an ad segment. By aggregating and analyzing viewing duration data for a device, the system can determine historical content consumption data that models how long the device as a function of at least one factor, such as an ad segment characteristic or a content-modification opportunity characteristic.
			Applicant points to the Spec., paras 84-92, 136-139, 147.
	Examiner notes that Claim 1 does recite an abstract idea, as noted in the Office Action above. The specific claimed limitation of determining historical content consumption data using the viewing duration data, wherein the data models how long the device views ad segments as a function of at least one factor, recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. The Applicant’s Spec., including paras 84-92, 136-139, 147,  provides further context to the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities or behaviors, sales activities- realm, and describes the claimed invention as seeking to at best, when implemented, optimize a business practice/goal: “system…can use historical consumption data for a particular…device in order to select replacement advertisement segments that are predicted to increase revenue attributed to serving replacement advertisement segments to the content-presentation device”, “serving the advertisement with the greater pay point instead of the advertisement with the lesser pay point can be perceived as a missed opportunity to collect revenue”.
				 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/9/2022